Watson, Judge:
These suits have been submitted for decision on the following agreement between counsel for the respective parties:
It is hereby stipulated and agreed by and between counsel for the plaintiff and the Assistant Attorney General, counsel for the defendant, subject to the approval of the Court, that the items marked “A” and checked RHW and C.Y.P. (Initials) by Examiner Raymond H. Welch and Charles Y. Pinegree (Name) on the invoices covered by the protests enumerated on said schedule “A”, assessed with duty at 12% % ad valorem under the provisions of Paragraph 720 (b) under the Tariff Act of 1930, as amended and as modified by the General Agreement on Tariffs and Trade, T.D. 51802, consists of fish bits and pieces, frozen in blocks, in all material respects similar to those the subject of Gorton’s of Gloucester, Inc. v. The United States, CAD 863,52 C.C.P.A. 86, wherein the Court held that said fishfolocks were properly dutiable under Paragraph 720 (b) of the Tariff Act of 1930, as amended and as modified by the General Agreement on Tariffs and Trade, T.D. 51802, as “Fish, prepared or preserved not specially provided for ... in bulk” and subject to duty at 1 cent per pound.
It is further stipulated and agreed that the record in said Gorton’s of Gloucester, Inc. v. United States, supra, be incorporated in the record in this case; and that the protests be submitted on this stipulation, the protests being limited to the items marked “A” as aforesaid; and that all other claims in protests are hereby abandoned; and that the protests herein referred to are hereby submitted upon said record and upon this stipulation.
Plaintiff waives the right to first docket call and further amendment to these protests.
Accepting this stipulation as a statement of fact, we hold the merchandise marked with the letter “A” and initialed R.H.W. and C.Y.P. *272by Examiners Raymond li. Welch and Charles V. Pinegree, respectively, on the invoices accompanying the entries covered by the involved protests, properly dutiable at the rate of 1 cent per pound, net weight, under paragraph 720(b) of the Tariff Act of 1930, as modified by the General Agreement on Tariffs and Trade, T.D. 51802, as-“Fish prepared or preserved, not specially provided for: * * * In bulk * * as claimed.
To the extent indicated, the protests are sustained. In all other respects and as to all other merchandise, all the claims are overruled.
Judgment will issue accordingly.